


Exhibit 10.25

 

AMENDMENT TO RESTRICTED STOCK UNIT AGREEMENTS

 

This Amendment to Restricted Stock Unit Agreements entered into by and between
Hawaiian Telcom Holdco, Inc. (the “Company”) and the Participant specified below
(the “Amendment”) is effective as of March 10, 2014 and amends the restricted
stock units granted to the Participant prior to 2013 and evidenced by a
Restricted Stock Unit Agreement for Executives entered into by and between the
Company and the Participant (the “RSU Agreement”).

 

In consideration of the Participant’s continued employment with the Company, and
for other good and valuable consideration, the sufficiency of which the parties
hereto acknowledge and agree to, the Company and Participant hereby agree as
follows:

 

1.                                      Amendment.  Section 3(a)(ii) of the RSU
Agreement is hereby amended and restated as follows:

 

“(ii)                Performance-Based RSUs.    An amount of RSUs equal to the
Target PBRSUs (as defined below) multiplied by 1.5625 (the “Maximum
Performance-Based RSUs” or “Maximum PBRSUs”) shall vest on the applicable
Determination Date (as defined below) for each of the following calendar years:
2013, 2014 and, if the Grant Date was in 2012, 2015 (each, a “Performance Year”)
in the amounts set forth in this Section 3(a)(ii) based upon the Company’s
performance over one year for revenue and Adjusted EBITDA and over two years for
total shareholder return of the Company in comparison to the NASDAQ
Telecommunications Index (the “Index”), subject to the Participant’s continued
employment with the Company or one of its Subsidiaries through each
Determination Date, and provided further, in no event may the Participant vest
in any of the performance-based RSUs (“PBRSUs”) pursuant to this
Section 3(a)(ii) in the event Adjusted EBITDA for the applicable Performance
Year is below Threshold (as shown in the table below).  “Target PBRSUs” shall
mean twelve and one-half percent (12.5%) of the total RSUs subject to this
Award. The Committee shall determine the extent to which the performance goals
set forth herein are achieved and the total number of PBRSUs that will vest
pursuant to this Section 3(a)(ii) in its sole and absolute discretion.  For
purposes of clarity, in no event may the Participant vest in more than the
Maximum PBRSUs pursuant to this Section 3(a)(ii).

 

On the Determination Date, an amount of PBRSUs shall vest equal to the product
of A times B, where:

 

A = Total Base Percentage of Target PBRSUs Vested (as defined below); and

 

B = TSR Award Modifier (as defined below).

 

1

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, the Committee in its sole discretion, after
consideration of such factors as it deems appropriate, may reduce the number of
PBRSUs that otherwise would vest pursuant to this Section 3(a)(ii).

 

For purposes of this Section 3(a)(ii), “Total Base Percentage of Target PBRSUs
Vested” shall mean (1) Weighted % Vested from Revenue Performance, plus
(2) Weighted % Vested from Adjusted EBITDA Performance, each of which shall be
determined as follows:

 

Weighted % Vested from Revenue Performance

 

Measurement

 

Weighting

 

Factor

 

Amount
($ in mils)

 

Base % of
Target
PBRSUs
Vested

 

Performance Year Revenue

 

40

%

 

 

 

 

 

 

Threshold

 

 

 

95

%

*

 

75

%

Target

 

 

 

100

%

*

 

100

%

Maximum

 

 

 

105

%

*

 

125

%

 

Weighted % Vested from Adjusted EBITDA Performance

 

Performance Year Adjusted EBITDA

 

60

%

 

 

 

 

 

 

Threshold

 

 

 

95

%

*

 

75

%

Target

 

 

 

100

%

*

 

100

%

Maximum

 

 

 

105

%

*

 

125

%

 

--------------------------------------------------------------------------------

* The Threshold, Target and Maximum Amounts for Revenue Performance and Adjusted
EBITDA Performance for the applicable Performance Year shall equal the
respective Threshold, Target and Maximum Amounts set for such Performance Year
under the Company’s Performance Compensation Plan.

 

2

--------------------------------------------------------------------------------


 

In the event of performance between Threshold and Target or between Target and
Maximum, straight-line interpolation will determine the weighted percentages set
forth above.  If performance is below Threshold, the applicable weighted
percentage will equal zero percent (0%).  In no event may the Weighted % Vested
from Revenue Performance or the Weighted % Vested from Adjusted EBITDA
Performance exceed 125%.

 

For purposes of this Section 3(a)(ii), “TSR Award Modifier” shall have the
meaning set forth below based on the Company’s TSR relative performance which
shall be equal to the Company TSR, minus the Index TSR (each, as defined below),
multiplied by 100%:

 

 

Level

 

TSR Relative Performance
(Company TSR
minus
Index TSR)

 

TSR Award
Modifier

 

High

 

+15% and higher

 

125

%

Target

 

0%

 

100

%

Low

 

-15% and lower

 

75

%

 

In the event of TSR relative performance between levels, straight-line
interpolation will determine the TSR Award Modifier. The TSR Award Modifier
shall never exceed 125% or go below 75%.

 

For purposes of this Section 3(a)(ii), “TSR” shall mean the aggregate total
shareholder return on Shares over a two-year period ending on December 31st of
the Performance Year (the “TSR Performance Period”) against the total
shareholder return over the same two-year period for the Index.  TSR shall be
calculated for the Company and Index using:

 

·                  A beginning price for the Shares and the Index equal to the
trading volume weighted average price over the first 5 trading days in the year
prior to the Performance Year (“Beginning Price”), and

 

·                  An ending price for the Shares and the Index equal to the
trading volume weighted average price over the last 5 trading days in the
Performance Year, and accounting for the reinvestment of dividends over this
period (“Ending Price”).

 

TSR shall be calculated for the Company and the Index as follows:

 

Company TSR = (Share Ending Price/Share Beginning Price) — 1

 

Index TSR = (Index Ending Price/ Index Beginning Price) — 1

 

The “Determination Date” for each Performance Year shall be March 12th of the
year following the Performance Year or, if later, the date in the year

 

3

--------------------------------------------------------------------------------


 

following the Performance Year on which the Committee determines the Total Base
Percentage of PBRSUs Vested, the TSR Award Modifier and the total number of RSUs
that will be eligible to vest pursuant to this Section 3(a)(ii), if any;
provided, however, with respect to each Performance Year, the Determination Date
shall not be later than the earlier of (i) thirty (30) days following the
completion of the Company’s final audited financial statement for such
Performance Year, and (ii) April 30 of the year following such Performance Year.

 

EXAMPLE:  Executive has 2,000 Target PBRSUs. The FY2013 Revenue and FY2013
Adjusted  EBITDA both equal or exceed their respective Maximum levels, and the
Company TSR outperforms the Index TSR by more than 15%.  Accordingly, on the
Determination Date for the 2013 Performance Year, the following amount of PBRSUs
would vest, as follows:

 

No. of
Target
PBRSUs

 

Total Base
Percentage
of Target
PBRSUs
Vested

 

TSR
Award
Modifier

 

 

 

 

2,000

x

125%

x

125%

=

3,125

 

(rounded down to nearest whole share)

 

The Shares delivered in respect of PBRSUs that vest pursuant to this
Section 3(a)(ii) shall be non-transferable, provided such transfer restrictions
shall lapse in equal installments on each of the first three (3) annual
anniversaries of the date on which such PBRSUs became vested, except as provided
in Sections 3(b) and 3(c) below.

 

Any determinations made pursuant to this Section 3(a)(ii) by the Committee shall
be made in the sole and absolute discretion of the Committee and shall be
conclusive and binding on the parties for all purposes.”

 

2.              Full Force and Effect.  To the extent not expressly amended
hereby, the RSU Agreement remains in full force and effect.

 

3.              Entire Agreement; Governing Law.  This Amendment, together with
the RSU Agreement (to the extent not amended hereby), represents the entire
agreement of the parties and shall supersede any and all prior or
contemporaneous contracts, arrangements or understandings between the parties
with respect to the RSU Agreement.  This Amendment may be amended at any time
only by mutual written agreement of the parties hereto.  This Amendment will be
governed by the laws of the State of Hawaii (with the exception of its conflict
of law provisions).

 

4.              Counterparts.  This Amendment may be executed in counterparts,
each of which shall be deemed an original and all of which, together, shall
constitute one instrument.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has executed this Amendment, in the case
of the Company, by its duly authorized officer, as of the date set forth below

 

 

Participant

 

 

 

 

 

Name:

 

 

 

 

 

Hawaiian Telcom Holdco, Inc.

 

 

 

By:

 

 

 

Its

 

5

--------------------------------------------------------------------------------
